Citation Nr: 0614250	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for status post medial 
meniscectomy, right knee, with degenerative joint disease, 
currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Nashville, Tennessee (RO).

The issue of entitlement to a separate evaluation for status 
post medial meniscectomy scar of the right knee has been 
raised by the medical evidence of record.  This issue has not 
been developed for appellate review and is therefore referred 
to the RO for appropriate disposition.


FINDING OF FACT

The veteran's right knee disability is manifested by 
degenerative changes, limitation of flexion, complaints of 
occasional swelling, and intermittent pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post medial meniscectomy, right knee, with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.71a, 
Diagnostic Codes 5259, 5260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased rating for PTSD, With respect to the veteran's 
claim for entitlement to an initial evaluation in excess of 
30 percent for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication, a letter dated in May 
2003 satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  See 38 C.F.R. § 3.159(c).  VA 
examinations were provided to the veteran in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection was granted for status post medial 
meniscectomy, right knee, with degenerative joint disease in 
June 1997.  The right knee disability was assigned a 10 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, effective June 5, 1996.  In June 1999, 
the 10 percent evaluation was continued under 38 C.F.R. § 
4.71a, Diagnostic Code 5259.

The veteran's service medical records show that he injured 
his right knee in 1963 when he sustained a tear of the medial 
meniscus of the right knee, a tear of the medial collateral 
ligament, and a tear of the posterior cruciate ligament.  He 
underwent excision of the semilunar cartilage and repair of 
the medial collateral ligaments and posterior cruciate 
ligament.  In 1996, x-rays showed postoperative and 
degenerative changes involving the medial compartment.  VA 
medical examinations in 1996 and 1999 reported swelling and 
pain.

The veteran claims that his right knee disability is more 
disabling than currently evaluated.  The relevant evidence 
includes a VA radiology imaging report and a VA joints 
examination report, both from June 2003.  The radiology 
report noted no acute fracture or dislocation, narrowing of 
the medial join space with osteophyte formation, spur at the 
insertion of quadricep tendon, ossification/calcification of 
the origin of the medial collateral ligament consistent with 
Pellegrini Stieda lesion, and minimal join effusion.  The 
impression was degenerative changes mainly in the medial 
compartment and evidence of previous surgery and trauma.  The 
joints examination report noted the veteran's complaints of 
occasional swelling, occasional "giving out," and 
intermittent pain.  The physical examination revealed no pain 
or tenderness upon palpation, crepitance with movement, full 
range of motion on extension, and flexion limited to 110 
degrees actively.  The anterior-posterior drawer's sign and 
McMurry's sign were both negative.  The diagnosis was status 
post mid right knee medial meniscectomy, with degenerative 
joint disease.

Diagnostic Code 5259 provides for a maximum 10 percent 
evaluation for symptomatic removal of the semilunar 
cartilage.  Accordingly, a rating in excess of the currently 
assigned 10 percent is not available under Diagnostic Code 
5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides for a 10 percent evaluation for 
limitation of flexion to 45 degrees and a noncompensable 
evaluation for limitation of flexion to 60 degrees.  The 
record shows that the veteran's right knee flexion is limited 
to 110 degrees and thus does not warrant a compensable 
evaluation under Diagnostic Code 5260.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  In addition, separate ratings 
for limitation of extension, instability, and arthritis are 
not warranted, as the record shows that the veteran has full 
range of motion on extension.  Moreover, instability is not 
shown by the medical evidence of record.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005); see also VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The veteran has reported right knee pain on use.  The most 
recent objective medical evidence, however found no pain or 
tenderness on palpation.  Pain on motion was not shown to 
limit movement of the leg, to include both flexion and 
extension, to a compensable degree and therefore, a rating in 
excess of the currently assigned 10 percent rating due to 
pain is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The record shows that the veteran has a current diagnosis of 
arthritis, shown through x-ray examination.  However, such a 
finding, combined with the slight limitation of knee flexion 
elicited, would warrant no more than a 10 percent evaluation 
under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See also 38 
C.F.R. § 4.45.  Additionally, awarding a separate evaluation 
under Diagnostic Code 5003 would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14 (2005); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

As for other provisions under the Schedule, there is no 
evidence of ankylosis of the knee, impairment of the tibia 
and fibula, genu recurvatum, or dislocation of the semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5256, 5258, 5262, 5263 (2005).  Thus, a rating in excess of 
10 percent under these provisions is not for consideration.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for status post medial meniscectomy, 
right knee, with degenerative joint disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


